Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 6, 7, 8, 14, 15 drawn to a method for producing a mature mRNA transcript. This group is subject to a further restriction of a gene, a single structure configuration of Formula I, a single iREMS sequence of a, b or c, a single sequence in a, b or c, 
Group II, claim(s) 2, 3, 17, 18, 21, 22, drawn to a method for modulating the amount of a mature mRNA transcript produced by a pre-mRNA transcript. This group is subject to a further restriction of a gene, a single structure configuration of Formula I, a single iREMS sequence of a, b or c, a single sequence in a, b or c,
Group III, claims(s) 4, 19, 20, 23, 24 drawn to a method for producing a mature mRNA transcript wherein the intron is (i) or (ii). This group is subject to a further restriction of a gene and a single structure of Formula I, a single iREMS sequence of a, b or c, a single sequence in a, b or c.
Group IV, claim(s),11, 25, 26 drawn to an artificial gene construct comprising an RNA sequence comprising exons and one or more introns and a vector comprising the artificial gene construct.
Group V, claim(s) 27, drawn to a method for regulating the amount of functional protein produced by the artificial gene construct of claim 11. This group is subject to a further restriction of a single structure of Formula I.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special tech-nical features for the following reasons: Groups I and IV lack unity of invention because the groups do not share the same or corresponding technical feature. The special technical feature of Groups, I, II, III and V is single structure of Formula I and the special technical feature of Group IV is an artificial construct of claim 11.  Thus unity of invention is lacking because the groups do not share the same or corresponding technical feature.



The instant claims lack unity of invention because even though the inventions of these groups require the technical feature of a single structure of Formula I, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2014/0249210 A1 (Philadelphia Health & Education Corporation d/b/a Drexel University College of Medicine of record cited on P.237.IN filed 05/23/2019) which discloses a method for producing a mature mRNA transcript (a pharmaceutical composition comprising a splice modulating oligonucleotide (SMO) that targets a pre-mRNA that matures to a 5HT2CR, Para. [0054]; and modulates the splicing of the S-HT2CR premRNA to include exon Sb in the mature MRNA, Para. [0166]) comprising an iExon (specifically binds to the complementary sequence, the exon adjacent to the intron-exon boundary, Para. [0031]), a method for modulating the amount of a mature MRNA transcript produced by a pre-mRNA transcript (The present invention encompasses a class of compounds known as splice modulating oligonucleotides (SMOs) that modulate pre-mRNA splicing, thereby affecting expression and functionality of a specific protein in a cell, Para. [0108]), wherein the pre-mRNA transcript comprises two exons and an intron (to quantify amounts of S-HT2CR containing exon Sa and Sb, Para. [0241]; sequence and enhances inclusion of intron 3, Para. [(0186]), wherein one exon is upstream of the intron and the other exon is downstream of the intron (The present invention provides SMOs based on the . 
US 2014/0249210 A1 teach a SMO of the invention functions to increase expression of a functional 5-HT2CR transcript containing exon 5b, Para. (0111), wherein the intron comprises a RNA nucleotide sequence comprising in 5’ to 3' order: an endogenous intronic recognition element for splicing modifier (REMS) (where the SMO specifically binds to a complementary sequence on a premRNA in at least one of the group consisting of an intron exon splice site, an exonic splice enhancer (ESE) site, and an intronic splice enhancer (ISE) site, where when the SMO specifically binds to the complementary sequence, Para. [0031)), a first branch point, and a first 3' splice site, wherein the IREMS comprises an RNA sequence (the exon adjacent to the intron-exon boundary is excluded from the resulting MRNA. In one aspect, Para. [0031]); an artificial gene construct comprising an RNA sequence comprising exons and one or more introns (Recombinant methods known in the art can also be used to achieve oligonucleotide reagent-induced modulation of splicing in a target nucleic acid. 
Further, WO 2015/173181 A1 (F. Hoffman-La Roche AG of record cited on P.237.IN filed 05/23/2019) discloses a method for modulating the amount of a mature MRNA transcript produced by a pre-mRNA transcript (the present invention relates to compounds of formula (I) or their pharmaceutically acceptable salts as defined above for the use in the treatment or prevention of diseases caused by an inactivating mutation or deletion in the SMN1 gene, Pg. 30, Lns. 3-5; compounds of formula (1) also enhance the inclusion of exon 7 of SMN1 into mRNA transcribed from the SMN1 gene and increase levels of SMN protein produced from the SMN1 gene, Pg. 58, Lns. 16-17), 

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Claims 1 and 2 are directed to patentably distinct genes. 
Claims 1, 2, 4 and 27 are directed to patentably distinct chemical structures of Formula I and election of each part of the structure must be elected. 
Claims 1, 8, 21, 22, 23 and 24 are directed to patentably distinct iREMS sequences.  A further election of a sequence is required along with the elected iREMS as in claims 8, 22 and 24.  
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record.  
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

								
										




/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635